UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7905


JOHN MAURICE HENOUD,

                     Petitioner - Appellant,

              v.

WARDEN T. SCARANTINO,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:20-hc-02038-FL)


Submitted: November 10, 2021                                Decided: November 17, 2021


Before WILKINSON and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Maurice Henoud, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Maurice Henoud appeals the district court’s order dismissing his 28 U.S.C.

§ 2241 petition seeking to challenge his federal convictions for lack of jurisdiction. ∗ We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. See Henoud v. Scarantino, No. 5:20-hc-02038-FL

(E.D.N.C. Nov. 25, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.



                                                                              AFFIRMED




       ∗
        On appeal, Henoud has notified this court that he was placed in home confinement
pursuant to the CARES Act, but he remains in the custody of the Bureau of Prisons. See
United States v. Saunders, 986 F.3d 1076, 1078 (7th Cir. 2021).

                                            2